Citation Nr: 1429663	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-01 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for postoperative residuals of a right shoulder disability, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for prostatitis.

4.  Entitlement to service connection for a right testicle condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from October 1967 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the RO in Philadelphia, Pennsylvania, which, in relevant part, denied the issues now on appeal.  

The Veteran testified before the undersigned at a May 2013 Board hearing at the RO.  A transcript has been associated with the file.  Following the Board hearing, the Veteran submitted additional evidence.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2013).

The issue of service connection for a right testicle condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Board denied service connection for a right shoulder disability in an October 1973 decision. 

2.  Evidence has been received which is new and not duplicative of evidence of record at the time of the Board's October 1973 decision, addresses the grounds of the prior final denial, and raises a reasonable possibility of substantiating the right shoulder disability claim.

3.  The Veteran's postoperative residual of a right shoulder disability were incurred in combat during active service.

4.  The Veteran's skin cancer, diagnosed as basal and squamous cell carcinomas, was neither caused nor aggravated during a period of active service and is otherwise unrelated to any aspect of such service.

5.  The Veteran's prostatitis was neither caused nor aggravated during a period of active service and is otherwise unrelated to any aspect of such service.


CONCLUSIONS OF LAW

1.  The October 1973 Board decision denying service connection for a right shoulder disability is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.1100, 20.1103 (2013).

2.  The criteria to reopen the claim of service connection for a right shoulder disability are met.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1104 (2013).

3.  The criteria for service connection for postoperative residuals of a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1154(b), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).

4.  The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

5.  The criteria for service connection for prostatitis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Petition to Reopen

The Veteran seeks service connection for a right shoulder disability.  Notably, however, he filed a prior claim for that disability, which was denied by the Board in in an October 1973 decision that is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1103.  As such, the issue may be reopened only if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 20.1104.

The Veteran obtained a June 2013 private medical opinion in support of the present right shoulder appeal.  The opinion indicates that the doctor discussed the Veteran's pre-service history and in-service injuries and concluded that the Veteran's present shoulder problem is secondary to injuries he suffered in service.  The Board finds that the June 2013 private doctor's opinion is new and material evidence pursuant to 38 C.F.R. § 3.156(a).  See Shade v. Shinseki, 24 Vet. App. 110, 124 (2010).

II. Service Connection

The Veteran seeks service connection for the right shoulder disability as a result of an aggravating in-service injury and for skin cancer and prostatitis on the basis of herbicide exposure while serving in Vietnam.  

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service, i.e., the "nexus" element.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).
The Board is required to weigh all theories of service-connection entitlement raised by the claimant or otherwise suggested by the record as part of the non-adversarial administrative adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  

A. Right Shoulder Disability

The Veteran argues that service connection should be awarded for a right shoulder disability.  He argues that he incurred a right shoulder disability, manifest by recurrent dislocations, prior to service entry and aggravated the disability during combat in Vietnam.  For the reasons that follow, the Board concludes that service connection is warranted.

1. Current Disability

The June 2013 private medical opinion indicates that the Veteran has postoperative pain and discomfort in his right shoulder with a large staple in the area of the subcapsularis.  A November 1971 VA examination report also states that a scar was present.  The Board finds that the current disability element is well established.  Holton, 557 F.3d at 1366.

2. In-Service Incurrence or Aggravation

As to the in-service incurrence or aggravation element, the Veteran reports that he had injured his right shoulder prior to service.  He testified before the Board in 1973 and 2013 that he had recurrent dislocations prior to entry to service, but aggravated the dislocations to the point of requiring corrective surgery following a combat injury in Vietnam.

The Veteran underwent a May 1967 enlistment examination.  The Veteran reported having a "trick" shoulder in his report of medical history.  The clinical portion of the examination report indicates that the upper extremities were normal and that the Veteran was fit for duty.  The Board finds that there is no notation of a right shoulder disability in the examination report.  The Veteran is presumed sound at entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

In order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The Veteran testified before the Board in May 1973 and again before the undersigned in May 2013 that he had injured his right shoulder prior to service playing basketball.  He reported multiple dislocations of the shoulder, which he was able to reduce without medical assistance prior to entry to service.  He testified that he injured his right shoulder again diving into a foxhole in Vietnam.  The Veteran's right shoulder dislocated and he was unable to reduce it without assistance.  After seeking medical attention, he underwent surgery during service to prevent further dislocations.

The Veteran's service treatment records contain a similar account.  In fact, the Veteran was evaluated by a Medical Evaluation Board (MEB) in May 1970.  As recorded in a May 1970 report to the Chief of Naval Personnel, the MEB determined that the Veteran had recurrent dislocations, status postoperative, of the right shoulder with bicipital tendonitis, which existed prior to entry to service and were aggravated by service.

On review of the whole record, the Board finds that the evidence does not clearly and unmistakably demonstrate that the right shoulder disability was not aggravated by service.  The May 1970 medical evaluation found aggravation.  The June 2013 private medical opinion mentioned above also tends to show aggravation during service.  The Board concludes that the second prong of the presumption of soundness, i.e., in-service aggravation, has not been rebutted.  See Wagner, 370 F.3d at 1096.  If the presumption is not rebutted, the claim is one for service connection on the basis of in-service incurrence.  Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012), aff'd, No. 2013-7056, 2014 WL 1622923 (Fed. Cir. April 24, 2014).  The Board finds that the in-service incurrence element is satisfied.  Holton, at 1366.
3. Nexus

As stated above, the June 2013 private medical opinion indicates that the Veteran's current postoperative right shoulder disability is due to his in-service injuries.  There is no lay or medical evidence to the contrary.  The Board finds that the evidence is at least in equipoise to show that the Veteran's current disability was aggravated by his in-service right shoulder dislocation in combat in Vietnam.  Holton, at 1366.

In light of the foregoing, the Board has found that the evidence demonstrates a current right shoulder disability, does not rebut the presumption of soundness, and relates the current disability to an in-service right shoulder injury.  As such, the Board finds that the evidence is at least in equipoise in favor of the Veteran's right shoulder disability claim.  Consequently, benefit-of-the-doubt rule applies, and the claim must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Skin Cancer and Prostatitis

The Veteran brought his claims for service connection for skin cancer and prostatitis under the theory that the disabilities were due to in-service exposure to tactical herbicides during his service in Vietnam.  A second theory, skin cancer due to increased sun exposure, was raised by an August 2013 letter from Dr. S.B.  

1. Current Disability

The Veteran has been diagnosed with basal and squamous cell carcinomas of the face per an August 2013 letter from Dr. B.  These carcinomas were surgically removed.  The Veteran submitted statements and testified to the effect that he was diagnosed with prostatitis and underwent biopsies to rule out prostate cancer.  A lay report of a contemporaneous medical diagnosis is competent evidence of a current disability.  The current disability element is established for both claims.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The current disability element is satisfied for both the skin cancer and prostatitis claims.  Holton, at 1366.  

2. In-Service Injury, Disease, or Event

The Veteran's DD 214 reflects that he is in receipt of the Combat Action Ribbon.  The Veteran's service treatment records discuss the Veteran's service on land in Vietnam.  The Veteran is presumed to have been exposed to tactical herbicides during service.  38 U.S.C.A. § 1116(a)(4); 38 C.F.R. § 3.307(a)(6)(iii).  The Board concludes, however, that service connection is not warranted on presumptive or direct bases for either skin cancer or prostatitis.  

3. Presumptive Nexus

The Board recognizes that in-service herbicide exposure is sufficient to warrant service connection on a presumptive basis for conditions listed under 38 C.F.R. § 3.309(e).  That provision expressly contemplates prostate cancer, but does not include basal or squamous cell carcinomas of the skin or benign prostate disorders.  The presumptive of nexus for herbicide related disabilities does not apply to these claims.  

Cancers, including basal or squamous cell carcinomas of the skin, are malignant tumors.  See Dorland's Illustrated Medical Dictionary 1114 (31st ed. 2007).  Malignant tumors are "chronic diseases" for service connection purposes.  38 C.F.R. § 3.309(a).  The Veteran does not allege and the record does not otherwise suggest that the Veteran had characteristic manifestations of basal or squamous cell skin carcinomas during service.  He also does not allege and the record does not otherwise suggest that symptoms of basal or squamous cell skin carcinomas have been continuously present since his separation from service.  The Veteran's claim for service connection indicated that he first developed a tumor on his arm that was surgically removed in 1975.  The Veteran later completed a VA Form 21-4142, indicating that the tumor removal occurred in 1976.  During testimony before the undersigned, the Veteran reported that the tumor appeared and was removed in 1973.  None of these dates are within one year of the Veteran's March 1971 separation from service.  As a result, the Board finds that in-service chronicity, continuity of symptomatology, and compensable manifestations of skin cancer within one year of service separation have not been established.  Service connection is not warranted under the "chronic disease" provisions.  See 38 C.F.R. §§ 3.303(b), 3.307(a).

Prostatitis is also not "chronic disease" for service connection purposes.  38 C.F.R. § 3.309(a).  Thus, the Veteran cannot benefit from the chronicity, continuity of symptomatology, or post-service presumptive window under 38 C.F.R. §§ 3.303(b) and 3.307(a) for the prostatitis disability claim.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

Nevertheless, the Board observes that even disabilities outside the scope of 38 C.F.R. § 3.309 may be causally related to in-service herbicide exposure on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  Furthermore, continuity of symptomotology may be relevant evidence even when it does not create a legal presumption.

4. Direct Nexus

The Board finds that the record on appeal contains no competent lay or medical evidence relating the Veteran's skin cancer or prostatitis to service or any incident of service, to include herbicide exposure.  For the reasons that follow, the Board finds that the preponderance of the evidence does not establish a relationship between the claimed disabilities and service.

a. Lay Evidence of Direct Nexus

The lay evidence regarding a causal relationship between the Veteran's skin cancer and prostatitis and service is comprised of the Veteran's statements and testimony.  The Veteran's wife testified in May 2013 before the undersigned, but not as to these claims.  A 1973 buddy statement is also of record, but does not address these claims either.  Thus, the Veteran's statements comprise the whole of the pertinent lay evidence.  

The Veteran has asserted that both his skin cancer and prostatitis are related to in-service herbicide exposure.  The Veteran does not have the requisite medical experience, knowledge or training to qualify as a medical expert.  See 38 C.F.R. § 3.159(a).  Lay persons may offer competent evidence as to the causation, or "nexus" element of service connection.  King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Lay evidence can be as to causation when reporting persistent lay observable symptoms later diagnosed as the claimed disability, opining on some medical issues falling within the realm of common knowledge, or reporting what a witness has been told by a medical professional.  See Jandreau, 492 F.3d at 1377; see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).  Based on the facts of this case, the Board finds that the Veteran's assertions are not competent as to nexus.

As described above, the Veteran reported a tumor first appearing on his arm more than one year after the Veteran's separation from service.  There have been, therefore, no persistent lay observable symptoms upon which a lay person might conclude that the tumor was part of a disorder related to service.  Similarly, the Veteran reported in his June 2009 claim for service connection that his prostate problems began in 1996.  He testified before the undersigned in 2013 that he began having prostate problems in the early 1990's when a PSA (prostate-specific antigen) test score was high.  See Board Hearing Tr. at 23; see also Dorland's Illustrated Medical Dictionary 1563 (31st ed. 2007).  Review of the remaining record including the Veteran's service treatment records does not reveal any mention of prostate problems prior to the 1990's.  Thus, the Veteran has not provided persuasive evidence of persistent symptoms since service.

The question of whether herbicide exposure during service could result in either the Veteran's skin cancer or prostatitis is a complex medical issue not within the realm of common lay knowledge.  The long term effects of chemical exposure on the body are not susceptible to lay observable because they involve processes not observable by the five senses.  The long term effects of exposure to tactical herbicides is the subject of ongoing medical research.  See, e.g., 79 Fed. Reg. 20,308 (Apr. 11, 2014) (Notice of Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012).  Areas where medical science is not settled are not within the realm of common lay knowledge.  See, e.g., Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004).  The Board finds that the likely etiologies of skin cancer and prostatitis are complex medical issues not within the realm of common lay knowledge such that the Veteran cannot offer an independent, competent lay etiological opinion.  Jandreau, 492 F.3d at 1377.   

Finally, the Veteran has not provided a statement or testified that a medical expert has told him that his skin cancer or prostatitis are or could be the result of herbicide exposure or any other injury, disease, or event.  Thus, the Veteran has not offered competent report of what an otherwise competent expert has told him.  Id.  

In light of the foregoing, the Board finds that the lay evidence of record is not competent as to the issue of whether the skin cancer or prostatitis is related to in-service herbicide exposure.  See King, 700 F.3d at 1344.

b. Medical Evidence of Direct Nexus

The Board also finds that the medical evidence also does not demonstrate that either skin cancer or prostatitis is related to any incident of service.  

As to the skin cancer claim, the Veteran's service and post-service private treatment records do not indicate that the Veteran had skin cancer or prostatitis during service or immediately thereafter.  The private treatment records from Dr. A.S. do not mention skin cancer prior to May 1999.  There is no reference to service or herbicide exposure in Dr. A.S.'s records.  

At most, the Veteran solicited an August 2013 opinion letter from Dr. S.B., one of his treating physicians.  The opinion states that, "[o]n review of the literature, there is no definite correlation between exposure to Agent Orange and basal and squamous cell carcinomas; however, it is well documented that sun exposure, both acute and chronic, is associated with an increased incidence of skin cancer."  

The Board notes there is no discussion of the Veteran's service in the August 2013 opinion.  The Veteran has not provided a statement or testimony regarding in-service sun exposure.  The Veteran's service treatment records and the remaining record do not mention sun exposure.  Thus, S.B.'s opinion is not linked to any incident of service such that it relates the skin cancer to service.  As such the Board finds that the August 2013 opinion does not raise a reasonable possiblity that the basal and squamous cell carcinomas were related to service or any incident therein.   

As to the prostatitis claim, the medical evidence as a whole does not address prostatitis.  There are no medical records or statements from medical experts regarding prostatitis.  Thus, there is no medical evidence tending to support a finding that the Veteran's prostatitis is in any way related to service or any incident therein. 

In light of the foregoing, the Board finds that the Veteran's skin cancers and prostatitis were not incurred in or aggravated by service.  Service connection must be denied on a direct basis.  Holton, at 1366.  

As service connection cannot be awarded on any theory raised by the Veteran or reasonably raised by the record, the Board concludes that the claims of entitlement to service connection for skin cancers and prostatitis are denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection for skin cancer and prostatitis.  38 U.S.C.A. §§ 501, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.103, 3.159 (2013).

In light of the fully favorable determination as to the right shoulder disability claim, no further discussion of compliance with VA's duties to notify and assist is necessary as to that claim.



A. Duty to Notify

VA has duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See 38 U.S.C.A. §§ 501, 5103(a); 38 C.F.R. §§ 3.103(c), 3.159(b).

1. Notice at Claim Filing

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A September 2009 letter fully satisfied the duty to notify provisions prior to initial adjudication of the skin cancer and prostatitis claims in November 2009.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

2. Notice at Board Hearing

VA provided the Veteran with a hearing before the Board.  The Veterans Law Judge who conducts a Board hearing must fulfill two duties.  38 U.S.C.A. § 501(a); 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned fully explained the issues involved, including the requirements for establishing service connection.  See Board Hearing Tr. at 2-3.  The undersigned also suggested the submission of medical opinions relating the current disabilities to service.  Id. at 25, 31.  The undersigned emphasized that the medical opinion should include an explanation for the conclusion reached.  Id.  Also, the Board left the file open for 60 days to allow the Veteran to submit additional evidence in connection with his claims.  Id. at 2.  Additional evidence was received and was considered by the Board above, including opinions addressing the right shoulder and skin cancer issues.  The Board concludes it met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant.


B. Duty to Assist

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA will help a claimant obtain records relevant to the claims whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c).

1. Duty to Obtain Relevant Records

VA has met the duty to assist in obtaining records in the development of the skin cancer and prostatitis service connection claims.  The Veteran's service and VA treatment records have been associated with the claims file.  

The Veteran did identify records which have not been associated with the claims file.  In August 2012, the Veteran submitted a set of VA Form 21-4142's, which he indicated were mostly copies of 4142's previously submitted.  The Veteran had signed all but one of the 4142's in November 2010.  The RO did utilize the one current 4142 to obtain treatment records from a Dr. A.S., pertaining to basal and squamous cell carcinomas of the face.  

Although the Veteran asserts that he previously submitted the forms dated in November 2010, no prior versions have been associated with his claims file.  The RO sent the Veteran a January 2013 letter explaining that VA Form 21-4142's expired within 180 days of the signature of the claimant.  Because he had submitted 4142's dated in November 2010, they were expired before the RO received them in August 2012.  The January 2013 letter asked the Veteran to complete new 4142's, provided a blank copy for his use, and explained the consequences of not submitting the evidence or a new authorized release form.  See 38 C.F.R. § 3.159(e).  The Veteran did not respond to this letter.  

During the May 2013 Board hearing, the Veteran mentioned private treatment by Drs. W., D., and B., with regard to the right testicle disability and prostatitis claims and at Nazareth Hospital with regard to the skin cancer claim.  Board Hearing Tr. at 12, 15, 18, 24-25, 28.  The Veteran's representative emphasized to the Veteran that these private treatment records needed to be obtained and that the record was being held open to provide the Veteran an opportunity to obtain them.  Id. at 15, 16, 20.  The Veteran did not submit those records or provide an authorized release for VA to attempt to obtain those records on his behalf.  

In sum, the Veteran has been given ample notice and opportunity to submit the additional private medical evidence or to provide VA with the authorizations necessary to obtain them.  The need for the additional evidence has been made clear to the Veteran by the RO and the Board.  Both the RO and the Board provided opportunities to submit the evidence or new authorized release forms so that VA might assist the Veteran in the development of the evidence.  The Veteran's representative demonstrated a clear understanding that this additional evidence was needed for the record and communicated that understanding to his client at the May 2013 Board hearing.  For whatever reason, the Veteran has not cooperated with these efforts.  The duty to assist is not a one-way street; if a claimant wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The law requires that the Veteran cooperate fully with efforts to obtain medical records not in Federal custody.  38 C.F.R. § 3.159(c)(1)(i).  In this case, because the Veteran did not respond to repeated requests for additional evidence or authorization to develop that evidence on his behalf, the Board is constrained to rely on that which is of record.  See 38 C.F.R. § 3.159(e).  The Board concludes that the duty to assist the Veteran in obtaining outstanding medical evidence is satisfied.  

2. Duty to Provide a Medical Examination or Opinion

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Although a November 2009 VA examination was provided, it did not pertain to the skin cancer or prostatitis claims.  The Board concludes an examination is not needed in for either the skin cancer or prostatitis claims because of the lack of competent lay or medical evidence indicating that either disability may be related to service.  As discussed at length above, the Veteran's assertions are not competent lay evidence of a relationship between either the skin cancer or prostatitis and service.  The 2013 opinion of Dr. S.B. does not reference service or any incident therein in any way in linking the skin cancer to sun exposure.  Either competent lay or medical evidence is required to establish "an indication" that the Veteran's current disability may be related to some in-service event to trigger the duty to assist by providing a medical examination or opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  As there is no competent evidence of record demonstrating an indication that the current disability may be related to the in-service event, an examination or opinion is not warranted for either the skin cancer or prostatitis claims.  See McLendon, 20 Vet. App. at 81-82.  

For the above reasons, the Board finds the duties to notify and assist have been met.  The Board may consider these claims at this time.


ORDER

The application to reopen a claim of service connection for postoperative residuals of a right shoulder disability is granted.

Service connection for postoperative residuals of a right shoulder disability is granted.

Service connection for skin cancer is denied.

Service connection for prostatitis is denied.





REMAND

The claim for service connection for right testicle condition must be remanded for a new VA examination provided by a urologist.  The Veteran was seen for a November 2009 VA dermatology examination in connection with this claim, but the examiner stated that the matter was not within her specialty as a dermatologist and that the Veteran's disability should be evaluated by a urologist.  Accordingly, the Board remands for a VA urology examination to be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination by a urologist to determine the nature and etiology of any present testicle condition found to be present.  All appropriate tests should be conducted.  The entire record (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders)) should be reviewed by the examiner, and the examination report should note that review. 

The VA examiner should provide the following opinions:

a) State the precise diagnosis of any present testicle disorder.

b) State whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed testicle condition had its onset in, or is otherwise directly related to, the Veteran's military active service.

For the purpose of providing the above opinions, the VA examiner is directed to consider the Veteran's and his wife's testimony that he has had persistent tenderness since active duty.  The VA examiner should accept this testimony as true unless the examiner identifies specific evidence that indicates such assertions are not accurate.

A report of the examination must be prepared and associated with the paper claims file or Virtual VA file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should indicate this and explain why.  In doing so, the examiner should address whether there is any potentially obtainable information that would allow for a non-speculative opinion to be provided.

2.  Then, the RO should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
James Ridgway
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


